                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF LOUISIANA

BITCO GENERAL INSURANCE                                               CIVIL ACTION
CORPORATION, ET AL.
                                                                         No. 18-13951
VERSUS

DASH BUILDING MATERIAL                                                    SECTION I
CENTER, INC., ET AL.

                                ORDER & REASONS

         Before the Court is defendant Dash Building Material Center, Inc.’s (“Dash”)

motion 1 to abstain and dismiss this case pursuant to the Brillhart/Wilton doctrine.

For the following reasons, the motion is denied.

                                           I.

         This declaratory action arises out of an insurance contract dispute between

Dash and the plaintiffs, BITCO General Insurance Corporation and BITCO National

Insurance Company (collectively, “BITCO”). On May 9, 2018, Don Fontenelle

(“Fontenelle”), who is not a party to this lawsuit, filed a petition for damages against

Dash in Louisiana state court, alleging that Dash and other defendants caused him

to be exposed to asbestos which, in turn, caused him to contract mesothelioma. 2 Dash

tendered its defense in the state court lawsuit to BITCO, seeking indemnity based on




1   R. Doc. No. 6.
2   See R. Doc. No. 1, at 1.
an alleged general liability insurance policy. 3 On August 21, 2018, BITCO

conditionally agreed to provide a defense to Dash until further notice. 4

      On January 29, 2019, the plaintiffs in the state court proceeding filed a third

supplemental and amending petition, adding BITCO as a defendant in its capacity as

Dash’s insurer. 5 However, before BITCO was added as a defendant, it filed the

present action in this Court against Dash pursuant to the Declaratory Judgment Act,

28 U.S.C. § 2201. BITCO asserts that Dash cannot prove the existence of a policy

issued to Dash by BITCO that would cover the allegations made by Fontenelle. As a

result, BITCO requests that the Court declare that BITCO has no duty to defend or

indemnify Dash for the related claims or, alternatively, to declare that BITCO is only

liable for its pro rata share of costs incurred on behalf of Dash in the state court




3 See R. Doc. No. 1, at 2; R. Doc. No. 6-1, at 2.
4 An August 21, 2018 letter sent to Dash by BITCO’s regional claims manager states
that, “[d]espite having conducted a diligent search, BITCO has no record of having
issued an insurance policy providing General Liability insurance coverage to Dash.”
R. Doc. No. 6-2, at 35. BITCO nonetheless agreed “to defend Dash . . . until further
notice.” Id. at 36.
5 R. Doc. No. 6-2, at 46 (third supplemental and amending petition for damages).

According to the information and documentation submitted by Dash, Fontenelle died
in December 2018, and three other individuals related to Fontenelle were substituted
as plaintiffs, asserting wrongful death and survival claims. R. Doc. No. 6-1, at 2; R.
Doc. No. 6-2, at 43, 45. On February 26, 2019, after the motion to dismiss was filed,
BITCO amended its complaint to add the state court plaintiffs as defendants in this
action. See R. Doc. No. 10, at 2. The record reflects that, in the state court proceeding,
the plaintiffs filed a motion to dismiss BITCO from the case after the present motion
was filed in this action. R. Doc. No. 25, at 1. However, on this date, the parties
informed the Court that the plaintiffs subsequently filed a motion to withdraw their
motion to dismiss.
                                            2
lawsuit. 6 Dash moves the Court to abstain from deciding this action, and dismiss the

case altogether, pursuant to the Brillhart/Wilton doctrine. 7

                                          II.

                                          A.

      As a threshold matter, the parties disagree about which abstention doctrine

applies. The Brillhart/Wilton doctrine applies only to cases that are exclusively

declaratory in nature. See Southwind Aviation, Inc. v. Bergen Aviation, Inc., 23 F.3d

948, 951 (5th Cir. 1994). “[W]hen an action involves coercive relief, the district court

must apply the abstention standard set forth in Colorado River Water Conservation

District v. United States, 424 U.S. 800, 817. . . (1976)” instead. New England Ins. Co.

v. Barnett, 561 F.3d 392, 394–95 (5th Cir. 2009). Unlike other circuits, the Fifth

Circuit has adopted a bright-line rule: any claim for coercive relief requires

application of the Colorado River doctrine. 8 Id. at 395. Therefore, to determine which

abstention doctrine applies, the Court must first decide whether BITCO’s federal case

is a purely declaratory action.

      Having reviewed the parties’ briefing on the matter, the Court concludes that

the action is not purely declaratory because “it involves a request for monetary . . .

relief.” American Guarantee & Liability Co. v. Anco Insulations, Inc., 408 F.3d 248,

250–51 (5th Cir. 2005). In American Guarantee, the plaintiff-insurer sought a




6 R. Doc. No. 1, at 6–7.
7 R. Doc. No. 6-1, at 1.
8 Coercive remedies include monetary and injunctive relief. See Southwind Aviation,

Inc., 23 F.3d at 951.
                                           3
declaration that it did not owe a duty to the defendants to defend them in a separate

lawsuit in state court. See id. at 251. However, because the plaintiff also sought

restitution for amounts that it had paid to defend the defendants in state court, the

Fifth Circuit held that the application of the Colorado River standard was

appropriate. Id. This case is nearly identical: as a corollary to BITCO’s alternative

claim for declaratory relief, it seeks reimbursement from Dash for any defense costs

it incurs in the state court proceeding. 9

      Indeed, in American Guarantee, the Fifth Circuit noted that the Colorado River

doctrine applied even if the plaintiff’s restitution claim was “merely ancillary” to its

claim for declaratory relief. Id. at 251 n.15; see also Black Sea Inv., Ltd. v. United

Heritage Grp., 204 F.3d 647, 652 (5th Cir. 2000). Because BITCO’s complaint includes

a request for reimbursement, application of the Brillhart/Wilton doctrine is

inappropriate. See Diamond Offshore Co. v. A&B Builders, Inc., 302 F.3d 531, 539–

40 (5th Cir. 2002), overruled on other grounds, 589 F.3d 778 (5th Cir. 2009); see also

Scottsdale Ins. Co. v. A3M Co., Inc., No. 07-3346, 2008 WL 754693, at *2 (E.D. La.

Mar. 19, 2008) (Vance, J.) (holding that, because the plaintiff asserted a claim for




9 R. Doc. No. 1, at 8. Dash characterizes BITCO’s complaint as asking the Court
simply to declare that, if BITCO owes Dash a duty to defend it, BITCO is entitled to
any defense costs it incurs in excess of its pro rata share. R. Doc. No. 19, at 8. It is
true that BITCO’s alternative claim for relief seeks a declaration limiting BITCO’s
liability. See R. Doc. No. 1, at 7. However, BITCO also notes that, in the event the
Court grants its alternative claim for relief, it “is entitled to reimbursement from
Dash.” Id. at 8. BITCO has effectively reserved its right to request the payment of
certain costs if the Court finds that it owes Dash a duty to defend or indemnify Dash
in the state court lawsuit.
                                             4
restitution in addition to its claim for declaratory relief, the Colorado River

abstention analysis applied). 10

      In its order requesting briefing on the issue of which abstention doctrine

applies, the Court specifically asked the parties to argue the relevance and

significance of Massachusetts Bay Insurance Company v. Lewis, No. 10-585, 2011 WL

1261145 (M.D. La. Mar. 31, 2011)—a case with facts similar to this one. 11 In

Massachusetts Bay, the Court rejected the argument, now urged by BITCO, that a

request for reimbursement of defense costs “wholly related” to the central claim for

declaratory relief constituted coercive relief. Id. at *5. But the court relied in part on

the fact that there was no claim for injunctive relief before it. It did not analyze

whether the request for reimbursement could be accurately characterized as a claim

for monetary relief. See id. Based on the Fifth Circuit’s holding in American

Guarantee, this Court finds that it does. Because BITCO’s complaint requests more

than just declaratory relief, the Court must apply the Colorado River doctrine.

                                           B.

      Having determined that the Colorado River doctrine applies, the Court must

decide whether abstention is proper. Typically, “the pendency of an action in the state

court is no bar to proceedings concerning the same matter in the Federal court having




10 The Fifth Circuit recognizes only two exceptions to the “exceptional circumstances”
standard set forth in Colorado River: (1) if the claims for coercive relief are frivolous
or (2) if the claims for coercive relief were added to defeat application of the
Brillhart/Wilton doctrine. New England, 561 F.3d at 395–96; see also American
Guarantee, 408 F.3d at 251 n.15. Dash has not argued that either exception applies.
11 See R. Doc. No. 15, at 2.


                                            5
jurisdiction” because the federal court’s obligation to exercise its given jurisdiction is

“virtually unflagging,” Colorado River, 424 U.S. at 817. Accordingly, “[u]nder the

Colorado River standard, [a] district court’s discretion to dismiss is ‘narrowly

circumscribed.’” New England, 561 F.3d at 395 (quoting Colorado River, 424 U.S. at

817). A federal court may only abstain from exercising its jurisdiction “based on

considerations of ‘[w]ise judicial administration, giving regard to conservation of

judicial resources and comprehensive disposition of litigation.’” Murphy v. Uncle

Ben’s, Inc., 168 F.3d 734, 737–38 (5th Cir. 1999) (quoting Colorado River, 424 U.S. at

817). 12

         The Colorado River abstention analysis is only available, however, if the state

and federal court proceedings are parallel. American Guarantee, 408 F.3d at 252;

Stewart v. Western Heritage Ins. Co., 438 F.3d 488, 491 & n.3 (5th Cir. 2006). As a

general rule, proceedings are parallel when “they involv[e] the same parties and the

same issues.” Diamond Offshore, 302 F.3d at 540 (quoting RepublicBank Dallas Nat’l

Ass’n v. McIntosh, 828 F.2d 1120, 1121 (5th Cir. 1987)); see also American Guarantee,

408 F.3d at 252. The Fifth Circuit has acknowledged that “‘it may be that there need




12   Specifically, under Colorado River, the district court weighs six factors:

         1) assumption by either court of jurisdiction over a res, 2) relative
         inconvenience of the forums, 3) avoidance of piecemeal litigation, 4) the
         order in which jurisdiction was obtained by the concurrent forums, 5) to
         what extent federal law provides the rules of decision on the merits, and
         6) the adequacy of the state proceedings in protecting the rights of the
         party invoking federal jurisdiction.

Kelly Inv., Inc. v. Continental Common Corp., 315 F.3d 494, 497 (5th Cir. 2002).
                                             6
not be applied in every instance a mincing insistence on precise identity’ of parties

and issues.” African Methodist Episcopal Church v. Lucien, 756 F.3d 788, 797 (5th

Cir. 2014) (quoting McIntosh, 828 F.2d at 1121). To determine whether the

proceedings are sufficiently parallel to warrant a Colorado River analysis, courts

“look both to the named parties and to the substance of the claims asserted in each

proceeding.” Id.; see also Air Evac EMS, Inc. v. Texas, Dep’t of Ins., Div. of Workers’

Comp., 851 F.3d 507, 520 (5th Cir. 2017).

      Here, the state court proceeding is primarily a personal injury lawsuit. 13 And

although the parties overlap, 14 “[t]he state action undisputedly involves additional

defendants and issues not involved in the federal action, which is limited to the

narrow issue of” determining what duty, if any, BITCO owes Dash with respect to the

state court lawsuit and what reimbursement, if any, Dash may in turn owe BITCO.

See American Family Life Assur. Co. of Columbus v. Biles, 714 F.3d 887, 892 (5th Cir.

2013). Indeed, neither party has indicated that the state court is certain to resolve

the issue of whether a relevant insurance policy exists between Dash and BITCO and,

if a policy does exist, whether BITCO is entitled to reimbursement. 15 As a result, the

Court finds that the proceedings are not sufficiently parallel for the purposes of




13 See R. Doc. No. 6-2, at 3 (original petition for damages).
14 See id. at 1–3.
15 BITCO argues that, although it is a defendant in the state court proceeding, “the

specific issues raised by BITCO’s complaint, including questions of reimbursement of
defense costs by Dash, will not necessarily be resolved by a resolution of Fontenelle’s
general allegation that BITCO ensured Dash.” R. Doc. No. 12, at 4. BITCO contends
that, ultimately, “[a] judgment in the underlying state suit in favor of Dash [would]
not completely resolve the issues among Dash and BITCO.” Id.
                                            7
Colorado River abstention, particularly considering that “the exceptional nature of

federal abstention cuts in favor of jurisdiction.” Air Evac EMS, Inc., 851 F.3d at 521;

see also United States Fire Ins. Co. v. Housing Auth. of New Orleans, 917 F. Supp. 2d

581, 589–90 (E.D. La. 2013) (Feldman, J.) (rejecting the argument that two related

cases were parallel because, although the parties and claims in the federal lawsuit

were “subsumed” in the state court litigation, the state court litigation had additional

parties, and many of the state court claims were not before the federal court);

Scottsdale Ins. Co., 2008 WL 754693, at *2 (holding that—in the case of a state court

property damage lawsuit and a federal court lawsuit involving a declaration of the

insurance company’s related rights—the proceedings were not parallel). 16




16 The Court notes that, even if the state and federal proceedings were sufficiently
parallel, the Colorado River factors weigh against abstention. Neither court has
assumed jurisdiction over any res or property, which weighs against abstention. See
Murphy, 168 F.3d at 738. Also weighed against abstention is the fact that Dash has
not argued that the federal court is an inconvenient forum, and both forums are
located in New Orleans. See Kelly, 315 F.3d at 498. To the extent that the state court
resolves the issues before this Court, the two proceedings would merely be
duplicative, and “[t]he prevention of duplicative litigation is not a factor to be
considered in an abstention determination.” Evanston Ins. Co. v. Jimco, Inc., 844 F.2d
1185, 1192 (5th Cir. 1988). Furthermore, neither proceeding has progressed very far,
particularly on the issue of coverage, weighing against abstention. See Murphy, 168
F.3d at 738. And finally, there is currently no guarantee that the state court will
adjudicate the claims, and thus protect the rights, asserted by BITCO in this lawsuit.
                                           8
                                    III.

     Accordingly,

     IT IS ORDERED the motion to abstain and dismiss the above-captioned

matter is DENIED.

     New Orleans, Louisiana, March 18, 2019.



                                   _______________________________________
                                           LANCE M. AFRICK
                                   UNITED STATES DISTRICT JUDGE




                                     9
